Title: William Wood to James Madison, 1 January 1834
From: Wood, William
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    New York.
                                
                                 Jany. 1st. 1834
                            
                        
                        
                        The "Naval Lyceum" at the U. S Navy Yard, will be highly gratified to place on their shelves, even a single volume, from your Excellencys Library, wh. your autograph within, the books, an attempt
                            is making wh. success, to procure a volme. for posterity, from each of the late Presidents of
                            the United States. Be pleased to express your determination, & pleasure, to the Naval Lyceum Secretary, or Librarian, Dr. Thos. L. Smith, Brooklyn. I am with great respect, Sir, Y. Ob Sert.
                        
                        
                            
                                
                            Wm. Wood., Agent,
                        
                    